DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “the concerning door distant from its hinge…” It is not clear to what “the concerning door” and “its hinge” refer. Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tratar et al. (7,883,173) in view Kawakami et al. (8,936,346) and Akiyama et al. (8,337,002).

Regarding claim 1, Tratar teaches an add-on module suitable to receive and hold a disposable printer cartridge that is provided with inkjet nozzles, which disposable printer cartridge is equipped for placement in a printer, wherein the add-on module is a disposable and independent item without forming a constructional part of the printer, and that the add-on module comprises capping means and wiping means that are arranged for capping and wiping respectively of the inkjet nozzles of the printer cartridge, wherein the capping means and the wiping means are provided on movable doors that are mounted on a frame of the add-on module, and wherein: 
the capping means (fig. 5, item 130) comprise a nozzle seal comprising a cap, mounted on the door supporting the capping means (fig. 2, item 126), and 
the wiping means (fig. 5, item 128) comprise a waste ink collector (note that the wiper itself collects waste ink), mounted on the door supporting the wiping means (see fig. 2, Note that the claimed “doors” have not been defined in any way so as to preclude the interpretation above) (Note that the preamble recites a number of limitations that are not being given patentable weight. It is not clear to Examiner which portions of the preamble are intended to be critical to the reading of the claims and which are not).
Tratar does not teach wherein the cap is silicone or where in the waste ink collector comprises a sponge. Kawakami teaches wherein the waste ink collector comprises a sponge (Kawakami, see fig. 3, Note waste ink collector sponge 32). It would have been obvious to one of ordinary skill in the art at the time of invention to include a sponge in the waste ink collector because doing so would allow for the absorption of waste ink, thereby preventing waste ink from migrating to other parts of the printer. 

 	Regarding claim 2, Tratar in view of Kawakami and Akiyama teaches the add-on module according to claim 1, wherein the frame of the add-on module is capable of receiving the disposable printer cartridge (Tratar, see fig. 2, note frame 100 receives cartridge 120). 	Regarding claim 3, Tratar in view of Kawakami and Akiyama teaches the add-on module according to claim 1, as assembled together with the disposable printer cartridge, wherein the frame leaves room for reciprocating movement of the disposable printer cartridge in the frame (see figs. 5-7). 	Regarding claim 4, Tratar in view of Kawakami and Akiyama teaches Tthe add-on module according to claim 1, wherein the capping means and the wiping means are movably mounted on the frame (see figs. 2, 5-7). 	Regarding claim 7, Tratar in view of Kawakami and Akiyama teaches the add-on module according to claim 1, wherein changing the capping means and the wiping means between an operative position and a non-operative position is effected by .

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tratar in view of Kawakami and Akiyama as applied to claim 1 above, and further in view of Yoshimura et al. (5,798,777).

 	Regarding claims 5 and 6, Tratar in view of Kawakami and Akiyama teaches the add-on module according to claim 1. Tratar in view of Kawakami and Akiyama does not teach wherein the doors for the capping means and the wiping means are connected with a first spring-loaded hinge and a second spring-loaded hinge, respectively to the frame. Yoshimura teaches a door for capping connected with a frame by a spring-loaded hinge (Yoshimura, see fig. 5, Note cap 14 connected to door 15 and spring-loaded 17 hinge 16a). It would have been obvious to one of ordinary skill in the art to connect the door to the frame via a spring-loaded hinge because doing so would ensure the proper sealing of the cap to the head. Furthermore, MPEP 2144.04 states that a duplication of parts is not patentable if such a duplication would have been obvious to one of skill in the art. Here, the claim recites two spring-loaded hinges as opposed to the one shown by Yoshimura. In other words, Yoshimura does not show the second side of its cartridge, and thus it is impossible to tell of a second spring-loaded hinge is disposed on the unshown side of its cartridge. Because of the MPEP passage, though, Examiner maintains that it would have been obvious to duplicate Yoshimura’s first spring-loaded hinge to arrive at two spring-loaded hinges, one on each side of the cartridge, to ensure even movement of the cap between both sides, thus result in a better seal of the printhead. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853